488 F.2d 1087
Gerald RAY, Plaintiff,v.TEXACO, INC., et al., Defendants-Third Party Plaintiffs-Appellants,v.NOBLE DRILLING CORPORATION, Third Party Defendant-Appellee.
No. 73-2962 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 18, 1973.

Fred E. Salley, Frank C. Allen, Jr., New Orleans, La., for plaintiffs-appellants.
James E. Blazek, Joel L. Borrello, New Orleans, La., for Noble Drilling Corp.
Joel T. Chaisson, Luling, La., for Gerald W. Ray.
Stephen J. Hornyak, Dominick Savona, Jr., Gretna, La., for Pan Mar Services.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
The entry of judgment in the within matter adjudicated the liabilities of fewer than all of the parties in and to the litigation.  There has been no entry of final judgment by the district court upon an express determination that there is no just reason for delay as is required by Rule 54(b), F.R.Civ. Procedure.  Hence, the judgment lacks the requisite finality to be appealable within the meaning of 28 U.S.C.A. Sec. 1291.  International Harvester Credit Corporation v. Belding, 5 Cir., 1972, 462 F.2d 624; Bailey v. Rowan Drilling Company, 5 Cir., 1971, 441 F.2d 57; Cook v. Eizenman, 5 Cir., 1963, 312 F.2d 134.


2
Dismissed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir., 1970, 431 F.2d 409